Case 2:21-cv-00046-MMB Document1 Filed 01/06/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAUREEN M. FLORKOWSKI
2774 Tuscarora Court
Melbourne, FL 32904
Plaintiff

Vv.
LIFE INSURANCE COMPANY
NORTH AMERICA,
1601 Chestnut Street
2 Liberty Place
Philadelphia, PA 19192 ,

Defendant :NO.:
COMPLAINT

NOW COMES, the Plaintiff, Maureen Florkowski, by and through her
Counsel, Pond, Lehocky, LLP, and hereby complains of the above referenced
Defendant, Life Insurance Company of North America, (hereinafter referred to as
“LINA”), as follows:
I. STATEMENT OF JURISDICTION:

1. Jurisdiction is conferred upon this Honorable Court pursuant to 28
U.S.C. § 1331 and 29 U.S.C. § 1332(e). This Honorable Court has jurisdiction over
all issues raising a federal question and this instant matter involves a disability policy

issued to the Claimant through her Employer, thus it is governed by the Employee

Retirement Income Security Act of 1974 (ERISA) 29 U.S.C. § 1011, et seq.
Case 2:21-cv-00046-MMB Document1 Filed 01/06/21 Page 2 of 5

Il. FACTS:

2: The Plaintiff, Maureen Florkowski, is an adult and competent individual
with a physical address of 2774 Tuscarora Ct., Melbourne, FL 32904.

3. The Defendant, LINA, under information and belief, is a business
entity with a principal place of business located at 1601 Chestnut Street, 2 Liberty
Place, Philadelphia, PA.

4. LINA is a business entity, which issues disability insurance
policies which are governed by the Employee Retirement Insurance Security Act
(ERISA), 29 U.S.C. §1011, et seq.

5. Ona date certain, LINA, issued a policy providing disability
insurance benefits under policy number LK-0964778 to the Plaintiff through the
Plaintiff's employer, CareCore National, LLC dba eviCore healthcare.

6. The policy of insurance aforementioned provided for an employee
benefit plan as defined and covered under the terms of ERISA.

7. At all times material and relevant hereto, all policy premiums due on

behalf of the Plaintiff under said policy were paid.

8. At all times material and relevant hereto, the Plaintiff performed all
obligations required of her under said contract of insurance.
9. At all times material and relevant hereto, the Plaintiff was a qualified

participant in the employee benefit plan provided by LINA to the Plaintiffs employer
Case 2:21-cv-00046-MMB Document 1 Filed 01/06/21 Page 3 of 5

under the aforementioned policy.

10. Ona date certain, the Plaintiff filed an application for long term
disability benefits with LINA.

11. By correspondence, LINA notified the Plaintiff that her claim was
denied beyond April 30, 2020.

12. The Plaintiff filed an administrative appeal and submitted additional
medical records and opinions of her treating physicians in support of her claim and
further indicated that she was to undergo further knee surgery on June 30, 2020.

13. By correspondence dated November 24, 2020, LINA denied the
Plaintiffs administrative appeal.

14, LINA acted arbitrarily, capriciously and in a manner serving only
its own business interest when it denied the Plaintiffs claim for disability benefits.

15. The actions of LINA in denying the Plaintiff's claim for disability
insurance benefits was arbitrary, capricious and was not made in good faith and made
in violation of 29 U.S.C. §1001, et seq.

16. The actions of LINA in denying the Plaintiff's claim for disability
insurance benefits are contrary to the language of the policy in question.

17. The Plaintiff is entitled to disability insurance benefits under the
aforementioned policy as she has satisfied through medical evidence that she meets

the definition of disability under the policy of insurance.
Case 2:21-cv-00046-MMB Document1 Filed 01/06/21 Page 4of 5

18. The Plaintiff is entitled to recover the benefits due to her under the
aforementioned insurance policy in accordance with 29 U.S.C. §1132.

19. As adirect and proximate result of the actions of LINA as herein
above more particularly described, the Plaintiff has been caused to incur attorneys’
fees in an amount not yet known.

20. As adirect and proximate result of the actions of LINA, the Plaintiff
has sustained damages in an amount not yet known to the Plaintiff; however, upon
information and belief, such damages will approximate the amount of benefits due
and owing to the Plaintiff from April 30, 2020 to the present and continuing into the
future.

WHEREFORE, the Plaintiff, Maureen Florkowski, respectfully requests that
judgment be entered against LINA as follows:

1. Ordering LINA to pay to the Plaintiff, Maureen Florkowski, long term
disability insurance benefits from April 30, 2020 to the present and
continuing into the future as provided for in the policy of insurance;

2. Awarding the Plaintiff, Maureen Florkowski, prejudgment interest on
the award until the date of judgment;

3. Awarding the Plaintiff's attorney’s fees, court costs and other reasonable

costs incurred for the prosecution of the instant action;
Case 2:21-cv-00046-MMB Document 1 Filed 01/06/21 Page 5of5

4, Granting such other and further relief as the Court may deem just and

proper.

BY:

RESPECTFULLY SUBMITTED,

E Cawpniute

Michael J. ParkerEsquire |
PA Bar ID No.: 93024

Pond, Lehocky, LLP

One Commerce Square

2005 Market Street

18" Floor

Philadelphia, PA 19103
(215)568-7500
Mparker@disabilityjustice.com
